DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 2/27/2019.  As directed by the amendment, claim 20 has been amended. Claims 1-29 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/382,985, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose an audible indicator (instant claims 21-22), nor does it disclose an inhalation orifice opening valve (instant claims 23-27). Therefore, claims 21-27 only receive the filing date of the PCT application, that is, 9/1/2017. The rest of the claims receive the filing date of the provisional application, that is, 9/2/2016.
	
Claim Objections
Claims 1 and 21 objected to because of the following informalities: 
1. Claim 1, line 5 should read “an annular” and line 11 should read “from the gas orifice”
2. Claim 21, line 3 should read “valve” instead of “value”
Appropriate correction is required.

Claim Interpretation
Per instant para [0124] in view of instant Fig. 23, “side openings” as recited in claim 25 are those openings present in between the spokes of a typical spider-supported diaphragm valve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US 2013/0327323 A1; hereinafter “Rubin”).
Regarding claim 1, Rubin discloses an apparatus (jet nebulizer) (e.g. Fig. 5) for forming an aerosol (para [0003]) comprising: 
a main housing (main device housing with reservoir container 114) (para [0056]) comprising a substantially cylindrical inner volume (the upper portion of the housing, see Figs. 5-6); 
an axially-oriented gas inlet nozzle (jet nozzle 110) integral with the main housing and comprising a gas orifice (air outlet 113) at an upper distal end thereof (Fig. 5); 
annular fluid reservoir (containing medicament formulation 115) disposed between an outer wall of the gas inlet nozzle and a sloped inner wall of the main housing (Fig. 5); 
a flue (comprising jacket 116 and chimney 121) ([j]acket 116 may be adjoined to the chimney 121 by a joint region, which is shown but not numbered in the drawings, para [0057]) disposed within the inner volume (Fig. 5), the flue comprising a sleeve portion (jacket 116) slideably engaged with the gas inlet nozzle (see Figs. 5-6, where jacket 116 has been slid down onto nozzle 110) and defining an annular liquid flow passage (fluid-introducing gap) therebetween (Fig. 5; para [0056]), wherein an annular aerosol passage is disposed between an outer wall of the flue and an inner wall of the main housing (Figs. 5-6); 
a primary baffle (baffle 119) axially aligned with and spaced apart from gas orifice (Figs. 5-6); 
at least one secondary baffle (extension guides 122) extending from an outer surface of the flue and into the aerosol passage (Figs. 5-6); and 
a cap (at housing 127 in Figs. 5-6) comprising a one-way valve (valve assembly 125) (para [0058]) sealably engaged with the main housing (Fig. 5).
Regarding claim 9, Rubin discloses the apparatus of claim 1, further comprising a mouthpiece (mouthpiece 136) in fluid communication with an aerosol outlet (the opening on the right side of the main housing that opens into aerosol air outlet port 123) extending through a sidewall of the main housing (Fig. 5).  
Regarding claim 10, Rubin discloses the apparatus of claim 9, wherein the mouthpiece comprises a one-way valve (mouthpiece may contain…an elastomeric one-way, flap, valve, para [0064]).  
Regarding claim 11, Rubin discloses the apparatus of claim 9, further comprising a holding chamber (the chamber within outlet port 123) disposed between the aerosol outlet and the mouthpiece (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Pevler (US 2014/0116427 A1; hereinafter “Pevler”).
 apparatus of claim 1, but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein an opening diameter of the gas orifice is 0.2 to 0.6 mm.  However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Pevler demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for an opening diameter of a gas orifice (gas outlet orifice 38) (Figs. 1-3) to be 0.56 mm (0.56 mm diameter, para [0044]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the gas orifice of Rubin to have an opening diameter of 0.2-0.6 mm as taught by Pevler, in order to utilize a known orifice size to provide the expected result of producing a suitable jet of gas during use for entraining fluid therewith.
Regarding claim 3, Rubin discloses the apparatus of claim 1, but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein a width of the liquid flow passage is 0.1 to 0.5 mm.  However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Pevler demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a width of a liquid flow passage (e.g. at liquid out orifice 46) (Figs. 1-3) to be 0.33 mm (para [0044], where the 
Regarding claim 7, Rubin discloses the apparatus of claim 1, but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein a distance between the gas orifice and the primary baffle is 0.2 to 1 mm. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Pevler demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a distance (space h) (Figs. 1A-2) between a gas orifice (gas outlet orifice 38 at top end 39) and a primary baffle (baffle 60) to be 0.2 to 1 mm (a space ‘h’ is…0.84 mm, para [0052]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the distance between the gas orifice and the primary baffle of Rubin to be 0.2-1 mm as taught by Pevler, in order to utilize a known spacing to provide the expected result of sufficient impingement on the baffle to break up entrained fluid exiting the nozzle to produce a respirable aerosol.
a method of forming an aerosol using the apparatus of claim 1 (abstract), comprising flowing pressurized gas through the gas inlet nozzle (para [0055]), but Rubin does not explicitly recite the flow rate used, such that Rubin is silent regarding the method comprising flowing pressurized gas through the gas inlet nozzle at a flow rate of 1 to 10 liters per minute.  However, Pevler demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a method of forming an aerosol using a jet nebulizer to comprise flowing pressurized gas through a gas inlet nozzle (inner tubular member 32) at a flow rate of 1 to 10 liters per minute (para [0059]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the flow rate of Rubin to be 1 to 10 liters per minute as taught by Pevler, in order to use a standard flow rate from either a hospital wall outlet or home care compressor, depending on availability. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Lester (Re. 33,642; hereinafter “Lester”).
Regarding claim 4, Rubin discloses the apparatus of claim 1, wherein Rubin further discloses a gap between a distal end of the sleeve portion and a bottom surface of the fluid reservoir (see the gap between the bottom of 116 and the bottom of the reservoir in Figs. 5-6), but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein the gap is less than 2 mm.  However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine a gap (capillary passage 35) between a distal end of a sleeve portion (flange 31) and a bottom surface (bottom 38) of a fluid reservoir (reservoir 17) to be less than 2 mm (capillary passage…is a maximum of [0.50 mm] wide, col. 3, lines 47-50). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the gap of Rubin to be less than 2 mm as taught by Lester, in order to ensure that, in use, liquid in reservoir is sufficiently drawn into the annular liquid flow passage through capillary action and aspiration (Lester, col. 3, lines 47-55).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Rustad et al. (US 2004/0031485 A1; hereinafter “Rustad”).
Regarding claim 5, Rubin discloses the apparatus of claim 1, but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein a volume of the fluid reservoir is 0.5 to 2 ml. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Rustad teaches that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a volume of a fluid reservoir (reservoir 110) to be sized to receive 1 ml (para [0060]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the  a volume of 0.5 to 2 ml as taught by Rustad, in order to provide a reservoir for use with expensive (i.e. the amount of drug should be conserved as much as possible) and/or high efficacy/small dose (e.g. 1 ml or less) drugs, where the reservoir is not much larger than the expected dose for space saving purposes.
Regarding claim 13, Rubin discloses a method of forming an aerosol using the apparatus of claim 1 (abstract), comprising adding an initial volume of a liquid drug or medicament to the liquid reservoir (paras [0003-4]), but Rubin does not explicitly recite the amount of medicament used, such that Rubin is silent regarding an initial volume of 2 ml or less. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Rustad teaches that it was well known in the jet nebulizer art before the effective filing date of the claimed invention to add an initial volume of 2 ml or less (i.e. 1 ml) of a liquid drug or medicament to a liquid reservoir (para [0060]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the method of Rubin include adding an initial volume of 2 ml or less of a liquid drug or medicament to the liquid reservoir as taught by Rustad, in order to use the device of Rubin with expensive (i.e. the amount of drug should be conserved as much as possible) and/or high efficacy/small dose drugs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Alizoti et al. (US 2018/0008789 A1; hereinafter “Alizoti”).
Regarding claim 6, Rubin discloses the apparatus of claim 1, wherein the sloped inner wall is disposed at an significantly acute angle (reasonably suggested by the Figs. to be around 45°) with respect with respect to a central axis of the main housing (Figs. 5-6), but Rubin does not explicitly disclose what the angle is, such that Rubin is silent regarding the angle being 10 to 40°. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Alizoti demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention that the angle at which a reservoir wall is disposed is a result effective variable (para [0058]), and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the sloped inner wall of Rubin to be disposed at an angle of 10-40° as suggested by Alizoti, in order to provide the expected result of funneling fluid in the reservoir more tightly towards the bottom of the reservoir during use, thus reducing the residual volume of medicament at the end of a treatment (Alizoti, para [0058]), which would provide obvious cost savings in terms of medicament.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin.
 apparatus of claim 1, wherein Rubin further discloses a gap between the at least one secondary baffle and the inner wall of the housing (Fig. 6), but Rubin does not explicitly recite any dimensions for the device, such that Rubin is silent regarding wherein the gap is 0.2 to 0.8 mm. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Since Rubin does disclose some gap, it would have been a matter of routine experimentation before the effective filing date of the claimed invention to arrive at gap within in the instant range, in order to provide a gap that does not overly impede gas flow through the device, but also prevents large particles from exiting the device, by ensuring that they are impinged on the secondary baffle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Kremer (US 4,456,179; hereinafter “Kremer”).
Regarding claim 12, Rubin discloses the apparatus of claim 1, wherein Rubin discloses a first secondary baffle (122), but Rubin is silent regarding a second secondary baffle axially displaced from the first secondary baffle. However, Kremer teaches that it was known in the jet nebulizer art before the effective filing date of the claimed invention for the outer surface of a flue (comprising plate 41 and sleeve 40) (Fig. 10) to include a first secondary baffle (baffle 48) and a second secondary baffle (the projections between notches 43) axially displaced from the first secondary baffle (Fig. 10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Rubin to include .

Claims 15-19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Rustad, Pevler and in view of Keller (US 2007/0193577 A1; hereinafter “Keller”).  
Regarding claim 15, Rubin discloses a method of forming an aerosol using the apparatus of claim 1 (abstract), comprising: 
comprising adding an initial volume of a liquid drug or medicament to the liquid reservoir (paras [0003-4]), and 
flowing pressurized gas through the gas inlet nozzle (para [0055]). 
However, Rubin does not explicitly recite the amount of medicament used, such that Rubin is silent regarding an initial volume of 2 ml or less. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Rustad teaches that it was well known in the jet nebulizer art before the effective filing date of the claimed invention to add an initial volume of 2 ml or less (i.e. 1 ml) of a liquid drug or medicament to a liquid reservoir (para [0060]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the 
Rubin also does not explicitly recite the flow rate used or how long the nebulizer is to be run, such that Rubin is silent regarding the method comprising flowing pressurized gas through the gas inlet nozzle at a flow rate of 1 to 10 liters per minute, wherein at least 50% of the initial volume is converted to an aerosol. However, Pevler demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a method of forming an aerosol using a jet nebulizer to comprise flowing pressurized gas through a gas inlet nozzle (inner tubular member 32) at a flow rate of 1 to 10 liters per minute (para [0059]), and to run the nebulizer until sputtering [0093], which would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the majority of the initial volume of liquid (i.e. more than 50%) has been used up/converted to an aerosol, and see also Keller para [0109], which explicitly teaches wherein at least 80% of an initial volume is converted to an aerosol. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the flow rate of Rubin to be 1 to 10 liters per minute and for the device to be run until at least 50% of the initial volume is converted to an aerosol as taught by Pevler and Keller, in order to use a standard flow rate from either a hospital wall outlet or home care compressor, depending on availability, and to use the device to deliver as much of the drug/medicament as possible, e.g. to provide a full effective dose minimal waste.
 method of claim 15. The limitations of claims 16-18, 28 and 29 are drawn to results that are understood to inherently arise from the use of the device of claim 1 according to the operation parameters of claim 15 [because, otherwise, essential elements and/or steps have been omitted/the claims merely recite a statement of the underlying problem to be solved (i.e. achieving a certain RF or RM), without providing clear technical features necessary for achieving this result, which would be an issue under 35 USC 112(b)/second paragraph]. In as far as the structure and method steps meet the claimed limitations and the examiner is unable to test the disclosed features of RF or RM generation, it would be expected that the method of Rubin in view of Rustan, Pevler and Keller would meet the claimed result limitations absent an objective showing to the contrary. MPEP 2112. Moreover, Keller teaches that it was known in the jet nebulizer art (see e.g. Fig. 3) before the effective filing date of the claimed invention that it was desirable to produce a respiratory fraction (RF) of at least 70% (para [0102]) and a respirable mass (RM) of at least 50% (para [0109] in view of para [0102], where, if 80% of the fluid is aerosolized, and at least 70% is respirable, then the RM is 0.7x0.8=0.56, or 56%), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date to modify the method of Rubin in view of Rustan, Pevler and Keller (if necessary) to arrive an RF and RM within the instant ranges as taught by Keller, in order to ensure that as much of the drug/medicament as 
Regarding claim 19, Rubin in view of Pevler teaches the method of claim 15, wherein Rubin further discloses the method further comprising inhaling the aerosol (e.g. para [0014]).  
Regarding claim 20, Rubin in view of Pevler teaches the method of claim 14, wherein Pelver further educates the method of Rubin to include wherein the pressurized gas flows through the gas inlet nozzle at a flow rate of 1 to 5 liters per minute (para [0059]), i.e. when using a home care compressor for convenient, home therapy.

Claims 21, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Rubin (US 2017/0368273 A1; hereinafter “Rubin ‘273”).
Regarding claim 21 and 26, Rubin discloses the apparatus of claim 1 and Rubin in view of Rubin ‘273 teaches the device of claim 23 (see below), but Rubin is silent regarding an audible indicator provided to the cap of the apparatus, wherein the audible indicator is provided upstream of the one-way valve and configured to restrict an inlet air flow, thereby facilitating slow and deep breathing of a user. However, Rubin ‘273 teaches that it was known in the nebulizer art before the effective filing date of the claimed invention to provide an audible indicator (comprising openings 19) (Fig. 1; paras [0044-45]) upstream of a one-way value (one-way valve 17) and configured to restrict an inlet air flow (by virtue of being small opening(s) , thereby facilitating slow and deep breathing of a user (the opening(s) is/are configured as claimed and thus are fully capable of providing the functionality recited in conjunction with said configuration). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Rubin to include an audible indicator, wherein the audible indicator is provided upstream of the one-way valve and configured to restrict an inlet air flow, thereby facilitating slow and deep breathing of a user as taught by Rubin ‘273, wherein the indicator would thus be provided to the cap of the apparatus because this is the location that is upstream of the valve 125 of Rubin, in order to allow the user to audibly distinguish between different airflow resistance/negative pressure threshold settings (Rubin abstract in view of Rubin ‘273 para [0045]) and/or to indicate to the user to adjust their inhalation rate (Rubin ‘273 para [0045]).
Regarding claims 23 and 24, Rubin discloses the apparatus of claim 9, but Rubin is silent regarding an inhalation orifice opening valve provided between and in fluid communication with the mouthpiece and the aerosol outlet, wherein the inhalation orifice opening valve is configured to adjust the size of aerosol particles passing through the inhalation orifice opening valve, and wherein the inhalation orifice opening valve has one or more central openings. However, Rubin ‘273 teaches that it was known in the nebulizer art before the effective filing date of the claimed invention to provide an inhalation orifice opening valve (one-way valve 18) between and in fluid communication with a mouthpiece (mouthpiece 23) and an aerosol outlet (passage 16) (Fig. 1), wherein the inhalation orifice opening valve is configured to adjust the size of aerosol particles passing through the inhalation orifice opening valve (i.e. by virtue of aerosol particles impinging on the valve membrane of the duck-bill valve 18 illustrated in Rubin ‘273 Fig. 1, and/or by virtue of the narrowing inherent in the valve, which will cause a slight change in pressure/volume and thus affect the size of the particles due to physics), and wherein the inhalation orifice opening valve has one or more central openings (a duck-bill valve 18 illustrated in Rubin ‘273 Fig. 1 has a single central opening therein). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Rubin to include an inhalation orifice opening valve provided between and in fluid communication with the mouthpiece and the aerosol outlet, wherein the inhalation orifice opening valve is configured to adjust the size of aerosol particles passing through the inhalation orifice opening valve and wherein the inhalation orifice opening valve has one or more central openings as taught by Rubin ‘273, in order to provide the expected results of preventing the user from exhaling back into and potentially contaminating the aerosol chamber, and/or to providing further baffling/size control of the aerosol to reduce the potentially-unpleasant occurrence of large particle deposition with the user’s mouth and/or throat.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Rubin ‘273 as applied to claims 21 and 26 above, and further in view of Newhouse et al. (US 2012/0318261 A1; hereinafter “Newhouse”).
Regarding claims 22 and 27, Rubin in view of Rubin ‘273 teaches the apparatus of claim 21, wherein the audible indicator of Rubin as modified by Rubin ‘273 comprises an opening (air inlet(s)/passage(s) 19) (Rubin ‘273 Fig. 1, para [0044]), but Rubin in view of Rubin ‘273 is silent regarding the opening being of about 2 mm to about 4 mm. However, Newhouse teaches that it was known in the inhaler audible indicator art before the effective filing date of the claimed invention that the opening of an audible indicator is a result effective variable (para [0050]), and it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening(s) of Rubin in view of Rubin ‘273 to be sized within the instant range as suggested by Newhouse and in view of the relative sizing shown by Rubin ‘273, in order to provide opening(s) that result in a particularly desired tone and/or a tone at a desired air flow (Newhouse, para [0050]; Rubin ‘273 para [0045]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Rubin ‘273 as applied to claim 23 above, and further in view of Glenn (US 5,241,954; hereinafter “Glenn”).
Regarding claim 25, Rubin in view of Rubin ‘273 teaches the apparatus of claim 23, but Rubin in view of Rubin ‘273 is silent regarding wherein the inhalation orifice opening valve has one or more side openings. However, Glenn demonstrates that it was well known in the jet nebulizer art before the effective filing date of the claimed invention for a downstream/aerosol-modifying valve to be a typical spider-supported diaphragm valve (valve holder 56 with membrane 50 on post 58), i.e. to include one or more side openings (e.g. to the left and right in Fig. 3) (col. 4, lines 37-52). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the duckbill inhalation orifice opening valve of Rubin in view of Rubin ‘273 for a typical spider-supported diaphragm valve/a valve that includes one or more side openings as taught by Glenn, in order to provide the predictable result of a valve that is particularly well-suited for downstream baffling (Glenn, col. 4, lines 49-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be applied under 35 USC 102 to reject at least claim 1: above-cited Alizoti; Verdun et al. (US 6,044,841); Harrington et al. (US 2007/0227535 A1); Piper (US 8,596,263 B2). Additional references with features relevant to those claimed, particularly valves and baffles: Esaki et al. (US 8,286,629 B2); Kremer Jr. et al. (US 4,116,387); Hamaguchi et al. (US 7,878,194 B2); Vasandani et al. (US 2016/0228656 A1); King et al. (US 2010/0095958 A1); Salter et al. (US 6,631,721 B1); Del Bon (US 7,234,459 A1); Piper (US 6,338,443 B1); Denyer et al. (US 6,116,233); Clementi et al. (US 5,875,774); Lintl et al. (US 5,549,102); Wunderlich et al. (US 5,957,389); Steil (US 3,658,059); Terada et al. (US 5,054,477); Ritzau et al. (US 2,772,117); Chen et al. (US 8,973,572 B2); Flynn, Sr. (US 8,464,715 B2). Additional references teaching audible indicators: Anandampillai et al. (US 2005/0051161 A1); Dwork (US 5,522,380); Ciancone et al. (US 2016/0022933 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785